       Case 3:18-cr-00099-LRH-CLB Document 125 Filed 09/21/20 Page 1 of 1

                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
                                      RENO, NEVADA


UNITED STATES OF AMERICA,                     )      CASE NO. 3:18-cr-00099-LRH-CLB
                                              )
Plaintiff,                                    )
                                              )      MINUTES OF PROCEEDINGS
vs.                                           )
                                              )
DAVID RAMON COVARRUBIAS,                      )      DATE: September 21, 2020
                                              )
Defendant.                                    )
____________________________________

PRESENT:                        LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
Deputy Clerk:                   Katie Lynn Ogden           Reporter: Margaret Griener
Counsel for Plaintiff:          Andolyn Johnson, AUSA and Randy St. Clair, AUSA
Counsel for Defendant:          Lauren Gorman, AFPD and Christopher Frey, AFPD

PROCEEDINGS: Daubert Hearing

9:05 a.m. Court convenes.

The Defendant is present with counsel. The Court addresses the Government’s Amended Motion
to Exclude Defense Expert Holly Cooper (ECF No. 42).

Holly Cooper, called on behalf of the Defendant, is sworn and testifies under direct examination
by Ms. Gorman. Defendant’s Exhibits 512, 513, 514, 516, 525, 526, 600, 601, 605, 609 and
Government’s Exhibits 21 and 23 are admitted into evidence.

10:58 a.m. Court stands at recess.

11:18 a.m. Court reconvenes.

Ms. Copper retakes the witness stand and is cross examined by Ms. Johnson; redirect examination
by Ms. Gorman. Government’s Exhibits 1, 2, 2b, 3, 4, and 5 are admitted into evidence.

The Court takes the matter under submission and will issue a written order.

Court adjourns at 1:03 p.m.
                                                     DEBRA K. KEMPI, CLERK OF COURT

                                                     By:                /s/
                                                             Katie Lynn Ogden, Deputy Clerk


                                     Minutes of Proceedings - 1
